Exhibit 10.2

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

AMENDMENT TO

PROPANE SALES CONTRACT

THIS AMENDMENT to the Propane Sales Contract (the “Amendment”) dated this 15th
day of June 2010 (the “Effective Date”) is entered into by Gas Supply Resources,
LLC as “Buyer” and Spectra Energy Propane, LLC as “Seller”.

R E C I T A L S

 

A. Buyer and Seller have previously entered into a Propane Sales Contract dated
May 1, 2008 (the “Original Agreement”).

 

B. Buyer and Seller desire to amend the Original Agreement in certain respects,
(as amended, the “Agreement”).

NOW THEREFORE, in consideration of the premises, mutual covenants and other good
and valuable consideration herein set forth, the parties hereto agree as
follows:

 

1. Paragraph 1 entitled “Term” shall be deleted and replaced as follow:

The term of this Contract shall run during the period from May 1, 2008 through
April 30, 2012. The term shall be divided into contract years (each, a “Contract
Year”) commencing on March 1 and ending on the next succeeding April 30.

 

2. In consideration for shortening the term of the Original Agreement, Seller
shall pay to Buyer a lump sum payment of $3,000,000 within ten (10) days of the
Effective Date of this Amendment.

 

3. Exhibit A shall be deleted and replaced with Exhibit A-1 attached hereto and
incorporated herein.

 

4. Except as modified and amended herein, the other terms and provisions of the
Original Agreement shall remain in full force and effect.

 

5. This Amendment shall become effective as of the Effective Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers of the day and year first above written.

 

BUYER:

GAS SUPPLY RESOURCES, LLC

By:

 

/s/ Mark Borer

  MARK BORER   PRESIDENT & CHIEF EXECUTIVE OFFICER SELLER:

SPECTRA ENERGY PROPANE, LLC

By:

 

/s/ Laura Buss Sayavedra

  LAURA BUSS SAYAVEDRA   VICE PRESIDENT

 

2



--------------------------------------------------------------------------------

EXHIBIT “A-1”

to the Propane Sales Contract

Dated May 1, 2008

Between

Gas Supply Resources, LLC

and

Spectra Energy Propane, LLC

Table of Differentials Used to Determine the

Delivered Price for each Contract Year

 

Contract Year

  

Differential

May 1, 2008 to April 30, 2009

   [***]

May 1, 2009 to April 30, 2010

   [***]

May 1, 2010 to April 30, 2011

   [***]

May 1, 2011 to April 30, 2012

   [***]

 

3